Case 4:18-cv-10481-MFL-APP ECF No. 42, PageID.252 Filed 06/15/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

CHARLES EARL WATSON, III,

      Plaintiff,                                      Case No. 18-cv-10481
                                                      Hon. Matthew F. Leitman
v

TANNISCHA MCCALLUM, SEAN
DORSEY, CLYDE LEWIS, JAMES
ABRIEL, BRANDON WESTBROOK
and JOSEPH OBI

      Defendants.


Solomon M. Radner (P73653)               Kristin M. Heyse (P64353)
Madeline Sinkovich (P82846)              Assistant Attorney General
Johnson Law, PLC                         Attorney for Defendants
Attorney for Plaintiff                   Michigan Dept. of Attorney General
535 Griswold Ave., Suite 2600            MDOC Division
Detroit, MI 48226                        P.O. Box 30217
(313) 324-8300                           Lansing, MI 48909
msinkovich@venjohnsonlaw.com             (517) 335-3055
sradner@venjohnsonlaw.com                heysek@michigan.gov


                                                                              /

       STIPULATION AND ORDER TO EXTEND DEADLINE FOR
            DEFENDANTS TO RESPOND TO DISCOVERY

      Plaintiff, Charles Earl Watson, III, and Michigan Department of

Corrections (MDOC) Defendants, Tannischa McCallum, Sean Dorsey, Clyde

Lewis, James Abriel, and Joseph Obi, through their respective counsel, stipulate

to extend MDOC Defendants’ respective deadlines for responding to Plaintiff’s

First Request for Interrogatories and Production of Documents. Defendants may
 Case 4:18-cv-10481-MFL-APP ECF No. 42, PageID.253 Filed 06/15/21 Page 2 of 2



 delay filing their response to the discovery requests until June 28, 2021.

 Stipulated to by:


 /s/Madeline Sinkovich (w/consent)            /s/ Kristin M. Heyse
Madeline Sinkovich                            Kristin M. Heyse
Attorney for Plaintiff                        Attorney for Defendants



 Dated: June 14, 2021                          Dated: June 14, 2021


       IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: June 15, 2021




                                          2
